                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                          CASE NO. 21-CR-20059-HUCK/BECERRA

UNITED STATES OF AMERICA,

v.

FERNANDO ZAMUDIO VARGAS,

      Defendant.
_____________________________________/

     ORDER ADOPTING AND AFFIRMING R&R AND ADJUDICATING DEFENDANT
                               GUILTY

       THIS MATTER came before the Court upon Magistrate Judge Jacqueline Becerra’s

Report and Recommendation (“R&R”) on Plea of Guilty [ECF No. 26], which was entered on

May 17, 2021.      In the R&R, Judge Becerra found that the Defendant Fernando Vargas

(“Defendant”) freely and voluntarily entered a plea of guilty as to Counts I and II of the Indictment,

which charges Defendant with violations of Title 21 U.S.C. § 841(a)(1), 846, and Title 8 U.S.C. §

1326(a), respectively.

       Magistrate Judge Becerra recommends that this Court accept Defendant’s guilty plea, that

Defendant be adjudicated guilty of Counts I and II, and that a sentencing hearing be conducted for

final disposition of this matter. The Court has reviewed Judge Becerra’s R&R and no objections

have been filed. Therefore, based on a de novo review of the evidence presented, it is hereby

       ORDERED AND ADJUDGED that (1) Magistrate Judge Becerra’s R&R on Change of

Plea is ADOPTED and AFFIRMED in its entirety; and (2) the Court accepts Defendant’s plea

of guilty, and Defendant is hereby adjudged guilty as to Counts I and II of the Indictment. A

sentencing hearing before the Honorable Paul C. Huck has already been set for Tuesday, August

3, 2021 at 2:00 PM.
       DONE AND ORDERED in Miami, Florida on July 1, 2021.




                                            PAUL C. HUCK
                                            UNITED STATES DISTRICT JUDGE

Copies provided to:
Magistrate Judge Jacqueline Becerra
Counsel of record
